Hooker, J.
Complainant sold certain premises to Lezotte upon land contract; his claim being secured by an insurance policy to Lezotte with a provision that the loss, if any, should be paid to him as his interest might appear. When the time for it to expire arrived, Lezotte took a policy in another company; the provision for complainant’s indemnity being omitted. Soon after this, the building upon the premises burned, and Delisle, to whom the policy had been assigned, sued the company which issued the policy and obtained a judgment for the amount of the policy. Thereupon the bill was filed in this case praying a reformation of the policy, and the application of the amount due on the policy to the payment of complainant’s claim and the bill as amended asks that it be treated as a trust fund. The defendants Delisle and Lezotte have appealed from a decree in favor of the complainant.
We see no occasion for a lengthy review of the testimony in this case. As to the question of fact, we are convinced of the truth and justice of the complainant’s claim. The decree rendered upon such conclusion by the learned circuit judge is fully justified by the cases of Miller v. Aldrich, 31 Mich. 408; Balen v. Insurance Co., 67 Mich. 179 (34 N. W. 654); American Ice Co. v. Trust Co., 188 U. S. 626 (23 Sup. Ct. 432), cited by counsel.
The decree is affirmed, with costs against appellants, and a charge against the fund.
Bird, C. J., and Ostrander, Blair, and Stone, JJ., concurred.